Citation Nr: 1543817	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July to August 1971 and from August 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which essentially reopened the Veteran's previously denied claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only (which was characterized as a dental condition).  The Veteran disagreed with this decision in February 2010.  He perfected a timely appeal in December 2010.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal on this claim, he subsequently withdrew his Board hearing request in February 2015.  Thus, his Board hearing request is deemed satisfied.  See 38 C.F.R. § 20.704 (2015).

The Board observes that, in a January 2004 rating decision, the RO denied the Veteran's claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only (which was characterized as dental trauma).  Although he subsequently perfected a timely appeal with respect to the denial of a claim of service connection for loss of teeth # 8 and # 9, for purposes of outpatient treatment only, the Veteran did not appeal the January 2004 RO decision with respect to the denial of a claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, and this decision became final with respect to the latter claim.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to the claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, within 1 year of the January 2004 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

There appears to be some confusion in the record as to the issue on appeal and whether it was adjudicated previously by the Board in an August 2008 decision or has been pending before VA since approximately April 2003.  As noted above, a detailed review of the Veteran's VBMS eFolder shows that, in a rating decision dated on January 23, 2004, and issued to the Veteran and his service representative on January 25, 2004, the RO denied a claim of service connection for dental trauma.  The Veteran disagreed with this decision in a letter date-stamped as received by the RO on February 23, 2004, in which he limited his appeal to a claim of service connection for loss of teeth # 8 and # 9 (which he characterized as his 2 front teeth), for purposes of outpatient treatment only.  The Veteran specifically referred to in-service damage done to his 2 front teeth in his February 2004 Notice of Disagreement.  The RO then promulgated a Statement of the Case (SOC) in February 2005 and characterized the issue on appeal as entitlement to service connection for residuals of dental trauma involving the 2 front teeth.  The Veteran perfected a timely appeal in March 2005 on this claim.  He testified at a Board hearing held in June 2008 before a Veterans Law Judge who subsequently retired in which the issue on appeal was characterized as entitlement to loss of teeth # 8 and # 9 as a result of in-service injuries.  The Board then issued a decision in August 2008 in which it granted a claim of service connection for residuals of trauma to teeth # 8 and # 9, for purposes of outpatient treatment only.  This decision was not appealed and became final.  See generally 38 U.S.C.A. §§ 7104, 7266 (West 2014).  

The Veteran then filed a request to reopen his previously denied claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, in statements on a VA Form 21-4138 dated on October 28, 2009, and date-stamped as received by the RO on October 30, 2009, in which he referred to "residuals of dental damage incurred in service."  After the RO issued the currently appealed rating decision in January 2010, as noted, the Veteran disagreed with this decision in a letter dated on February 3, 2010, and date-stamped as received by the RO on February 8, 2010, in which he alleged, among other things, that VA "also keep[s] [changing] the dates [that] I have been appealing these decision[s] since it started [sic]."  The RO then attempted to distinguish between the claim finally adjudicated by the Board in August 2008 and the Veteran's request to reopen the previously denied claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, in a December 2010 SOC.  The RO also attempted to distinguish between service connection claims for dental treatment for VA compensation purposes and for purposes of outpatient treatment only in the December 2010 SOC.  When he perfected a timely appeal on his claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, later in December 2010, the Veteran stated, "This claim is for the complete treatment for the overall status of my mouth."  This persuasively suggests that the Veteran currently is pursuing a request to reopen a previously denied claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only.

The Board acknowledges in this regard that the terms "dental trauma" and "residuals of dental trauma" were used somewhat interchangeably by the RO and the Board during the Veteran's prior appeal (which was resolved in August 2008).  There is no indication in the record, however, that the claim finally adjudicated by the Board in August 2008 involved a claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only.  Instead, as noted, the Veteran limited his prior final appeal to the residuals of trauma to teeth # 8 and # 9, for purposes of outpatient treatment only.  All of his lay statements and Board hearing testimony received between 2004 and 2008 related to his 2 front teeth (teeth # 8 and # 9).  The Board cannot conclude that the Veteran reasonably believed or was led to believe by VA that any other claim for a dental condition was on appeal during this time period.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (discussing jurisdictional requirements in Veterans' appeals).  Having reviewed the record evidence, the Board finds that the issue on appeal is as stated on the title page of this decision.


FINDINGS OF FACT

1.  In a rating decision dated on January 23, 2004, and issued to the Veteran and his service representative on January 25, 2004, the RO denied the Veteran's claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only (which was characterized as dental trauma); this decision was not appealed with respect to this claim and became final.

2.  The evidence received since the January 2004 RO decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, and does not relate to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The January 2004 RO decision, which denied the Veteran's claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).

2.  Evidence received since the January 2004 RO decision in support of the claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in November 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The November 2009 letter defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided in the November 2009 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  Id.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the November 2009 letter was issued prior to the currently appealed rating decision issued in January 2010; thus, this notice was timely.  There has been no prejudice to the Veteran and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, an examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claim

In January 2004, the AOJ denied, in pertinent part, the Veteran's claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only (which was characterized as dental trauma).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  As noted in the Introduction, the Veteran did not initiate an appeal of the January 2004 rating decision and it became final with respect to this claim.  The Veteran also did not submit any statements relevant to this claim within 1 year of the January 2004 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, on a VA Form 21-4138 which was date stamped as received by the AOJ on October 30, 2009.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2015).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, the evidence before VA at the time of the prior final AOJ decision in January 2004 consisted of his lay statements and service treatment records.  The AOJ found that there was no record of dental trauma in the Veteran's available service treatment records and no evidence of any compensable disability due to dental trauma which could be attributed to active service.  Thus, the claim was denied.

The newly received evidence includes the Veteran's VA outpatient dental treatment records from the VA Medical Center in Roseburg, Oregon ("VAMC Roseburg") and his lay statements.  All of the Veteran's lay statements are to the effect that he is entitled to outpatient treatment for residuals of dental trauma, to include a dental condition due to bone loss, because he experienced dental trauma in active service.  A review of the Veteran's VA outpatient dental treatment records from VAMC Roseburg shows that he complained of and was treated for the residuals of dental trauma to teeth # 8 and # 9 in 2009.  These records also show that VA dental clinicians treated the Veteran for periodontal disease and surgically removed the roots of teeth # 7 and # 10 due to periodontal disease in 2009.

With respect to the Veteran's application to reopen a claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, the Board notes that the evidence which was of record in January 2004 did not indicate that the Veteran had experienced in-service dental trauma for which he would be entitled to VA outpatient treatment.  Despite the Veteran's assertions, a review of the record evidence submitted since January 2004 does not indicate that he experienced in-service dental trauma, to include a dental condition due to bone loss, which could be related to active service.  The Board acknowledges that service connection currently is in effect for residuals of trauma to teeth # 8 and # 9, for purposes of outpatient treatment only.  The Board also acknowledges that the Veteran has been treated for periodontal disease since January 2004.  The Board notes in this regard that periodontal disease is considered a non-disabling condition and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161 (emphasis added); see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  None of the VA dental clinicians who have treated the Veteran since January 2004 indicated that his periodontal disease was related to active service, however.  Id. 

The Board notes in this regard that there is no evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that he experienced in-service dental trauma.  There also is no evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that his claimed dental disability may be associated with service.  The Veteran's statements are cumulative and redundant of evidence previously considered by the RO.  Moreover, the Veteran is not competent to testify as to etiology of his claimed dental disability as it requires medical expertise to diagnose.  As noted elsewhere, the third prong of the McLendon test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters, 601 F.3d at 1274.  Thus, such evidence is insufficient to reopen the previously denied service connection claim for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously service connection claim for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only.  Unlike in Shade, there is no evidence in this case - either previously considered in the January 2004 RO decision, which denied the service connection claim for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only (which was characterized as dental trauma), or received since that decision became final - which demonstrates that the Veteran's claimed residuals of dental trauma, to include a dental condition due to bone loss, is related to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, is not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for residuals of dental trauma, to include a dental condition due to bone loss, for purposes of outpatient treatment only, is not reopened.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


